Citation Nr: 0807228	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  01-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 1, 1997 
for the award of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, granted 
entitlement to TDIU effective July 1, 1997.  

In April 2002 the veteran and his wife testified before a 
Decision Review Officer at the RO (RO hearing).  In June 2003 
the veteran and his wife testified before the undersigned 
sitting at the RO (Travel Board hearing).  Transcripts of 
both hearings are of record.  

In December 2003 the Board remanded the case for further 
development.  That development was completed.  

In an August 2005 decision, the Board denied an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD) during the period from August 5, 1992 to June 
30, 1997, denied an evaluation in excess of 70 percent for 
PTSD during the period from July 1, 1997 to July 6, 2000, 
denied an effective date earlier than July 1, 1997 for the 
assignment of a 70 percent evaluation for PTSD, and denied an 
effective date earlier than July 1, 1997 for the award of 
TDIU.  
 
The veteran appealed the August 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
An October 2007 Joint Motion for Partial Remand requested 
that the portion of the Board decision which denied 
entitlement to an effective date earlier than July 1, 1997 
for the award of TDIU be vacated and remanded.  An October 
2007 Court order granted the motion.  

As a final preliminary matter, the Board notes that a January 
2002 letter from VA informed the veteran that his 
compensation and pension benefits were being reduced because 
of an overpayment.  In the same month, the veteran submitted 
a notice of disagreement (NOD) with the reduction of his 
benefits, and requested a waiver of the overpayment of 
additional compensation paid on account of a dependent child.  
However, in an April 2002 statement, the veteran indicated 
that he was withdrawing the issue of overpayment but that 
"the waiver request is in place."  The Board construes this 
correspondence as a withdrawal of the NOD regarding reduction 
of benefits, but not the waiver request.  See 38 C.F.R. 
§ 20.204 (2007).  Since it does not appear that the claim for 
a waiver has been adjudicated, this matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  In August 1992, the veteran filed an informal claim for 
TDIU.  

2.  Prior to July 1, 1997, the veteran did not have a single 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, with a combined 
rating of 70 percent or more; and the evidence does not 
otherwise establish that the veteran is unemployable solely 
due to his service connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than July 1, 1997 for the award of TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson.  Additionally, this 
notice must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
        
In the present appeal, TDIU has already been established and 
the veteran is seeking an earlier effective date, thus, the 
first four Dingess/Hartman notice elements have been 
satisfied.  As will be discussed below, the veteran was 
provided with notice regarding earlier effective dates in a 
March 2004 VCAA letter.  

The March 2004 VCAA letter informed the veteran what 
information and evidence was necessary to establish 
entitlement to an effective date earlier than July 1, 1997 
for the award of TDIU.  Specifically, this letter asked that 
the veteran submit releases to obtain records from any and 
all physicians who had treated him for his claimed conditions 
since separation from service.  This letter also satisfied 
the second and third elements of the duty to notify by 
advising the veteran of the types of evidence he was 
responsible for obtaining and of the types of evidence VA 
would undertake to obtain.  Specifically, this letter 
explained that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that the veteran was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  Thus, this letter satisfied the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The February 
2005 supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records, service personnel 
records, and VA and Vet Center outpatient treatment records 
have been associated with the claims file.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

For purposes of assigning an effective date, the award of 
TDIU is an award of increased disability compensation.  Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Such claims are to be liberally 
construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In any event, it is the policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
condition and advancing age, which would justify TDIU.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

As reflected in a Report of Contact, on August 5, 1992, the 
veteran called the RO to establish an informal claim for 
post-traumatic stress disorder (PTSD) and residuals of Agent 
Orange exposure.  The veteran subsequently filed his formal 
claim in March 1993.  A December 1993 rating decision denied 
service connection for PTSD and chloracne, however, the 
veteran appealed this decision and a January 1995 rating 
decision granted service connection for PTSD, evaluated as 30 
percent disabling, effective August 5, 1992.  A January 1997 
Board decision granted service connection for chloracne, 
denied an effective date earlier than August 5, 1992 for the 
grant of service connection for PTSD, and remanded the issue 
of entitlement to an evaluation in excess of 30 percent for 
PTSD.  In August 2000 the RO increased the evaluation for 
PTSD to 70 percent, effective July 1, 1997.  An August 2000 
rating decision granted entitlement to TDIU effective July 1, 
1997.  

In the October 2007 Joint Motion, the parties indicated that 
the Board's August 2005 decision failed to note evidence in 
the record indicating that the veteran had presented an 
informal claim for TDIU in August 1992.  As noted in the 
Secretary's Brief to the Court, in his August 1992 Report of 
Contact, the veteran indicated that he was seeking service 
connection for PTSD, the record contained evidence of 
unemployability, and the veteran notified the RO of his 
disagreement with the initial evaluation.  The Board is bound 
by the findings contained in the Joint Motion, as adopted by 
the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and, therefore, the Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).  

Having established August 5, 1992 as the date of the informal 
claim for TDIU, the next question to be addressed is whether 
it is factually ascertainable from the evidence of record 
that entitlement to TDIU arose prior to July 1, 1997. 

The Board notes that, prior to July 1, 1997, service 
connection was in effect for PTSD and chloracne.  The 
veteran's combined evaluation was 30 percent from August 5, 
1992, 40 percent from May 2, 1997, and 70 percent from July 
1, 1997.  Thus, the schedular criteria for TDIU were not met 
prior to July 1, 1997.  

The failure to satisfy the schedular criteria of 38 C.F.R. 
§ 4.16(a), however, does not necessarily preclude the 
assignment of TDIU benefits prior to that date, in that such 
benefits can be assigned on an extraschedular basis.  See 
38 C.F.R. § 4.16(b).  

As such, the Board has reviewed the medical evidence prior to 
July 1, 1997, however, this evidence does not include any 
finding that the veteran was unable to work solely due to his 
service connected disabilities.  

Records of Vet Center treatment from August 1982 to July 1997 
reflect treatment for PTSD.  A January 1982 employability 
evaluation indicated that the veteran's primary diagnosis was 
PTSD, chronic, and that he was not able to engage in gainful 
employment for 90 days, but that he may be able to do limited 
work in a solitary, self-paced, sheltered environment.  In an 
August 1982 letter, the veteran's psychologist stated that it 
was probably unrealistic to expect the veteran to handle 
regular employment in a traditional setting, although he may 
be able to manage relatively low-stress work in a very 
supportive environment.  In a September 1983 letter, the same 
psychologist indicated that the veteran's symptoms were fully 
compatible with a diagnosis of PTSD, and that he had been 
involved with an ongoing counseling program for several 
months, from which he appeared to be slowly benefiting.  The 
psychologist opined that the veteran was an appropriate 
candidate for vocational rehabilitation services.  A report 
of military history completed at the Vet Center in May 1993 
noted that the veteran was unemployed and disabled by an 
industrial accident.  

Records of VA treatment from May 1983 to July 1997 reflect 
ongoing treatment for PTSD.  In a September 1993 Social and 
Industrial Survey, the social worker noted that the veteran 
had not worked for the past 7 years due to a back injury, 
and, in her summary, she opined that he did suffer some 
symptoms of PTSD.  

During a September 1993 VA examination to evaluate PTSD, the 
veteran reported that he had crushed discs in his cervical 
and lumbar spines, which was one of the reasons he was unable 
to work.  He added that he was injured in 1973 and had not 
been employed regularly since 1976.  The Axis I diagnosis was 
PTSD, probable, with mild depression, anger, hyper-vigilance, 
and sleep irregularities, and the VA examiner assigned a 
Global Assessment of Functioning (GAF) score of approximately 
65 to 70.  

The veteran was again afforded a VA examination to evaluate 
PTSD in September 1994, at which time he continued to 
complain of crushed discs in the cervical and lumbar spine, 
which he reported prevented him from performing gainful 
employment.  The Axis I diagnosis was PTSD, chronic, with 
history of treatment for anger and depression ongoing.  The 
examiner assigned a GAF score of 65 to 70.  

During an August 1995 RO hearing, the veteran reported that 
his PTSD affected his employment and that he had not worked 
since 1982.  He stated that, prior to this time, he did odd 
jobs, but that he had not worked a 40 hour week since 1976.  

On VA examination in April 1997 the Axis I diagnosis was 
PTSD, delayed onset, mild-moderate, and the examiner assigned 
a GAF score of 67.  On Axis III the examiner noted a history 
of back surgery, September 1973, consequent to an industrial 
accident.  

During a Social and Industrial Survey completed on July 1, 
1997, the veteran reported that his back pain contributed to 
his inability to work, but added that he felt that this was 
only a small portion, adding that he had been unemployed 
since the 1970s because he was unable to relate to his work 
environment and the people in it.  He stated that he had 
explosive behaviors and a depressive attitude.  He reported 
that he found in the 1970s that he was not able to work, and 
then injured his back on the job, which became progressively 
worse, but he felt that his mental and emotional issues were 
primary in his inability to work, and that his back was 
secondary.  In rendering his evaluation, the social worker 
noted that the veteran believed his ability to function in 
the workplace was not good, and that he continued to believe 
that it would not be easy to sustain work.  The social worker 
agreed that the veteran did not appear to be employable, and 
that his fluctuations in mood, etc. would substantiate that 
assessment, adding that the veteran continued to suffer from 
severe PTSD.  The social worker concluded that the veteran's 
ability to be employed in the community was marginal and 
probably improbable to impossible based on his presentation 
and level of emotional pain.  

During the June 2003 Travel Board hearing, the veteran 
testified that he had not been gainfully employed since 1981.  
He reported that he did various types of work after service, 
including on his mother's farm, in factories, driving a tow 
truck, as a gas station attendant, physical labor jobs, and 
construction work.  He added that he felt his service 
connected disabilities prevented his employment in these 
types of work because of his difficulty dealing with people 
emotionally and dealing with authority figures.  

Based on the foregoing, the Board concludes that it was not 
factually ascertainable until the July 1, 1997 Social and 
Industrial Survey that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  The Board notes that, while 
service connection has been in effect for both PTSD and 
chloracne since August 5, 1992, the veteran has not asserted, 
nor does the record reflect, that the veteran is unemployable 
due to chloracne.  Rather, he consistently asserts that 
employment is precluded due to his service connected PTSD.  

The Board has considered the records of Vet Center treatment 
from 1982, indicating that the veteran was unable to engage 
in gainful employment, or handle regular employment in a 
traditional setting, however, he may be able to do limited 
work in a sheltered environment.  However, as noted above, 
service connection for PTSD and chloracne was established 
effective August 5, 1992, the date of the veteran's Report of 
Contact.  The January 1997 Board decision specifically denied 
entitlement to an earlier effective date for the grant of 
service connection for PTSD, and the veteran's motion for 
reconsideration of this decision was denied in December 1997.  
Because the veteran did not have any service connected 
disabilities prior to August 5, 1992, TDIU cannot be awarded 
prior to that date.  

The objective evidence from August 5, 1992 to July 1, 1997, 
simply does not indicate that the veteran was unemployable 
due to service connected disability.  Rather, this evidence 
attributes the veteran's unemployability to back problems, as 
reflected in the May 1993 report from the Vet Center, which 
reported that the veteran was unemployed and disabled by an 
industrial accident; the statement made during the September 
1993 Social and Industrial Survey that the veteran had not 
worked for the past 7 years due to a back injury; the 
veteran's own statement made during the September 1993 VA 
examination that he had crushed discs in his cervical and 
lumbar spines, which was one of the reasons he was unable to 
work; and the veteran's own admission made during the 
September 1994 VA examination that his crushed discs in the 
cervical and lumbar spine prevented him from performing 
gainful employment.  

As noted above, the Board may not consider the effects of the 
veteran's non-service connected cervical and lumbar spine 
disabilities on his ability to function in determining 
whether an earlier effective date for the award of TDIU is 
warranted.  See Van Hoose, 4 Vet. App. at 363.  Thus, while 
the record clearly indicates that the veteran was unemployed 
during the period from August 5, 1992 to July 1, 1997, and 
suggests that his unemployability may have been affected by 
PTSD, the medical evidence, and the veteran's own statements 
during this period, indicate that this unemployability was 
due, in part, to his non-service connected back condition.  

While the veteran asserted during the August 1995 RO hearing 
that his PTSD affected his employment and that he had not 
worked since 1982, the record reflects that it was not until 
the July 1, 1997 Social and Industrial Survey that the 
veteran stated that, in his opinion, his mental and emotional 
issues were "primary" in his inability to work, with his 
back constituting only a "small portion" of the problem.  
Moreover, the social worker's opinion rendered following 
evaluation, that the veteran's ability to be employed was 
probably improbable to impossible based on his presentation 
and level of emotional pain is the first objective opinion 
during the period in question to specifically attribute the 
veteran's unemployability to his service connected PTSD.  

The finding that the veteran's service connected disability, 
alone, did not prevent the veteran from securing or following 
a substantially gainful occupation prior to July 1, 1997 is 
further bolstered by the VA examinations during the period in 
question.  On VA examination in September 1993, the examiner 
assigned a GAF score of 65-70, reflecting some mild symptoms, 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2007).  GAF scores in the same range were assigned on VA 
examinations in September 1994 and April 1997.  In fact, in 
the Axis I diagnosis, the April 1997 VA examiner specifically 
described the veteran's PTSD as only mild-moderate.  

Thus, even when the veteran's August 1992 Report of Contact 
is accepted as his informal claim for entitlement to TDIU, 
the objective medical evidence simply does not establish that 
the veteran was unable to obtain a substantially gainful 
occupation solely as a result of his service connected 
disability prior to July 1, 1997.  While the Board does not 
wish to minimize the extent of the veteran's overall 
disability, the evidence of record does not support the 
veteran's claim that his service connected disabilities, 
alone, prevented him from engaging in substantially gainful 
employment during this period, without regard to his age or 
non-service connected disabilities.  Accordingly, as 
entitlement to TDIU was not demonstrated until July 1, 1997, 
which is later than the August 1992 date of claim, referral 
for consideration of the award of TDIU on an extra-schedular 
basis prior to July 1, 1997 is not warranted, and an earlier 
effective date for the award of TDIU must be denied.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 1, 1997 
for the award of a total disability rating based on 
individual unemployability (TDIU) is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


